Citation Nr: 1540349	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  12-31 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a gynecological disability, claimed as vaginal discharge. 

2.  Entitlement to service connection for a right shoulder condition. 

3.  Entitlement to service connection for an eye disability, claimed as allergies. 

4.  Entitlement to additional monthly compensation from August 2, 2013, for a dependent child, L.H., based on that child's school attendance over age 18.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs




ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to March 1988, from October 15, 2001 to October 19, 2001, from June 2002 to July 2002, from April 2003 to April 2004, and June 2005 to May 2008.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in June 2009 and August 2015 by a Department of Veterans Affairs (VA) Regional Office (RO). 

This appeal has been processed utilizing the paperless, electronic Veterans Benefit Management System (VBMS) and Virtual VA claims processing system.

In September 2015, the Veteran submitted evidence to establish entitlement to additional monthly compensation for her dependent child, M.H.  There has been no adjudication of additional monthly compensation, based on dependency, by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see Fed. Reg. 57, 660 (Sept. 24, 2014)(codified in 38 C.F.R. Parts 3, 19, and 20 (2015)). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.




REMAND

The Veteran seeks service connection for a gynecological disability, claimed as vaginal discharge; a right shoulder disability, and an eye disability, claimed as eye allergies.

VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  The claims for service connection are being remanded for new VA examinations and opinions.  

The Board notes that the Veteran's service treatment records are incomplete.  The Veteran's service treatment records from her first period of active service (from 1983 to 1988) are missing and efforts to obtain have been exhausted.  Partial service treatment records from her subsequent periods of active service have been associated with the claims file; these do not include entrance examinations.  

Where service records are unavailable, VA has a heightened obligation to assist the Veteran in the development of the claim.  Also, in cases where an entrance examination is not performed prior to service on which the claim is based, the presumption of soundness does not apply.  See Smith v. Shinseki, 24 Vet. App. 40 (2010); Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  Where an entrance examination is lost or missing, the presumption of soundness attaches.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994).  The presumption of soundness can only be rebutted by clear and unmistakable (obvious or manifest) evidence demonstrates that (1) an injury or disease existed before acceptance and enrollment into service, and (2) was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

Finally, as the claims are being remanded for new VA examinations and opinions, the Veteran should be given an opportunity to identify any outstanding VA and/or private treatment records related to her claimed disabilities.  Thereafter, any and all identified records must be obtained for consideration in the Veteran's appeal.

Gynecological Disability

In a December 2009 statement, the Veteran asserted that she was treated for yeast infections on multiple occasions from 1983-1988, during her first period of active service.

The Veteran has indicated that as a Reservist called to active duty, she had the option of using private medical care for gynecological treatment; which she did.  Review of the private medical records from Kaiser Permanente, during the Veteran's active military service, show complaints of symptoms that included recurrent vaginal discharge and itching.  The Board also observes that a diagnosis of bacterial vaginitis (BV) was rendered in April 2004 during a period of active duty.

The Veteran was afforded a VA examination in December 2008.  The Veteran reported that she first noted symptoms of vaginal discharge and itching during her first period of service and that these symptoms have essentially been recurrent since then.  The VA examiner provided a finding of history of recurrent vaginitis; minimal discharge or symptoms present on current examination.  Additional testing was ordered.  In a December 2008 addendum, the examiner's clinical impression was history of recurrent vaginitis; currently asymptomatic, benign examination.  The examiner indicated that the lab tests and vaginal cultures were sent out and the results would be mailed to the Veteran, but these lab results are not included in the examination report or elsewhere in the claims file.

The Board finds that the VA examination and addendum reports are inadequate for adjudication of this claim.  It is unclear whether the Veteran currently has a diagnosed gynecological disability.  The examination findings appear to be incomplete as the test results are not of record.  A new VA examination is warranted to determine the both the nature and etiology of the Veteran's claimed gynecological disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Right Shoulder

The Veteran asserts that she has a right shoulder condition that is due to her military service.  

In a December 2009 statement, the Veteran stated that she was a water purification specialist during her first period of service from 1983-1988.  She stated that her duties included carrying heavy pumps, laying out hoses, setting up camouflage, and other duties involved in setting up a water purification unit and distribution system.  She stated that pain in her shoulder area was present shortly after her discharge and got progressively worse from 1991 to 1993.  The Veteran further reported that in 1995 she received acupuncture and the pain went away until her active duty in 2003.  

In another December 2009 statement, the Veteran's ex-husband stated that he served with her as a water purification specialist and witnessed her pain begin and increase in severity.  

The Veteran's service treatment records for her first period of active duty are missing.  A January 1995 Report of Medical Examination for Periodic Physical, completed during a period of non-active duty, shows the Veteran had arthritis of the upper extremities.  On a January 1995 Report of Medical History for Periodic Physical, it was noted that she had painful joints, tendonitis, and mild arthritis.  Treatment records from the Veteran's last period of active duty (from June 2005 to May 2008) show complaints of should pain in December 2006, February 2007, and in September 2007.  

The Veteran was afforded a VA examination in November 2008 and was diagnosed with myofascial pain syndrome.  A nexus opinion was not provided.

At a VA examination conducted in July 2012, a VA examiner diagnosed right shoulder strain.  The examiner stated that the Veteran's right shoulder clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  His rationale was that there was a diagnosis of myofascial pain involving the shoulders in 2008.  He then stated that "there is no treatment of left shoulder condition prior or while in service."  

Both the November 2008 and July 2012 VA examination reports are inadequate.  

A nexus opinion was not provided by the November 2008 examiner and the July 2012 rationale included discussion of the Veteran's left shoulder when it is the right shoulder that is at issue.  Furthermore, the only basis for the July 2012 VA examiner's finding of a pre-existing right shoulder condition was based on the diagnosis of myofascial provided at the November 2008 VA examination, which subsequent to the Veteran's military service.  Thus, the Board finds that the Veteran should be scheduled for a new VA examination to determine the nature and etiology of any current right shoulder condition.  

As there is evidence of a diagnosis of arthritis in 1995, prior to the Veteran's subsequent periods of active duty service in October 2001, June 2002 to July 2002, April 2003 to April 2004, and June 2005 to May 2008- the new medical opinion must address whether the Veteran's right shoulder disability "clearly and unmistakably" existed prior to service and, if so, whether it was aggravated due to the Veteran's active duty service.

If the examiner determines that the Veteran's right shoulder disability did not clearly and unmistakably exist prior to one of the aforementioned periods of active service, the opinion must state whether the Veteran's current right shoulder disability was directly caused by her active duty military service.

Eye Disability

The Veteran asserts that she has an eye disability due to military service.  A service treatment record dated in June 2005 reflects a diagnosis of 'likely blepharitis.'

In a December 2009 statement, the Veteran stated that during her period of active duty from April 2003 to April 2004 she was diagnosed with blepharitis (inflammation of the eye lids) and conjunctivitis (pink eye).  She noted that her eye problems occurred throughout her subsequent period of active duty that began in June 2005, and have continued until the present time.  In December 2009, the Veteran's ex-husband recalled that she developed allergies and an eye infection in September 2001 because of the climate at the Travis Air Force Base where she was stationed.

At a VA examination in November 2008, the examiner provided an assessment of history of allergic conjunctivitis.  A nexus opinion and rationale were not offered.  

At a July 2012 VA examination, an examiner noted that the Veteran was diagnosed with possible blepharitis in June 2005.  Following physical examination and record review, the VA examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that her condition appeared stable and not cured, which is the usual situation.

The July 2012 VA opinion and rationale are inadequate.  It is unclear whether the Veteran currently has a diagnosed eye disability.  Further, the VA examiner's rationale does not appear to support the opinion provided.  Therefore, the Veteran should be afforded a new VA examination to determine if the Veteran has a current eye condition and whether it is in fact related to service.  

Dependency Claim

In an August 2015 rating action, the Veteran was notified that her son L.H. would be removed from her award effective August 2, 2013, because he was over the age of 18 and was not attending school.  The Veteran filed a notice of disagreement (NOD) in September 2015.  A statement of the case (SOC) was not issued.  Consequently, the AOJ must furnish an SOC on the issue of whether the reduction in VA compensation benefits was proper and to give the Veteran an opportunity to perfect an appeal of such issue by submitting a timely substantive appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran with an SOC on the issue of entitlement to additional monthly compensation from August 2, 2013, for a dependent child, L.H., based on that child's school attendance over age 18.  Return this issue to the Board, if and only if the Veteran files a timely substantive appeal.

2.  Contact the Veteran and ask her to identify all sources of VA and non-VA treatment for her claimed gynecological disability, right shoulder disability, and eye disability.  She is asked to provide, or authorize VA to obtain, any and all non-duplicative private treatment records.  In addition, obtain all outstanding relevant VA treatment records.  

All efforts to obtain identified records must be fully documented in the file.  If such records are not found, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  After the above development has been completed, afford the Veteran appropriate VA examinations to determine the nature and etiology of her claimed disabilities.  The entire claims file, AND A COPY OF THE REMAND, must be made available to each examiner(s) and the reports should reflect consideration of the Veteran's medical history and lay assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The appropriate VA examiner should address the following:

a) Clearly identify any and all current gynecological, right shoulder, and eye disabilities found present on examination.  

b) For all diagnosed gynecological and eye disabilities, the appropriate examiner must state whether it is at least as likely as not that such disability had onset during a period of active duty service, or are otherwise related to active duty service.  

In doing so, the examiners should not solely rely on the absence of documented complaints, findings, treatment, etc. of the claimed disabilities in offering their nexus opinions.

c) With respect to any right shoulder disability found on examination, to include the prior diagnosis of right shoulder strain, the appropriate examiner must state whether it is clear and unmistakable that such right shoulder disability pre-existed service and whether it is clear and unmistakable that such pre-existing disorder did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service.  The examiner is advised that "clearly and unmistakably" is an onerous evidentiary burden which means that the evidence is undebatable. 

d) If the examiner determines that the Veteran's right shoulder disability did not clearly and unmistakably exist prior to service, the examiner then must state whether the Veteran's current right shoulder disability was directly caused by her active duty military service. 

The examiners must set forth all examination findings, along with the complete rationale for all conclusions reached in their reports.  In offering these opinions, the examiners should also consider the lay statements of record, to include those pertaining to the incurrence and continuity of symptomatology of the claimed disabilities.  

If the examiners feels that the requested opinions cannot be rendered without resorting to speculation, he or she must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any benefit sought remains denied, the AOJ should issue a supplemental statement of the case that identifies the evidence considered, and provide the Veteran and her representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The purposes of this remand are to ensure notice is complete, and to assist the Veteran with the development of her claims.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  The Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claims.  Her cooperation in VA's efforts to develop her claims, including reporting for any scheduled VA examination, is both critical and appreciated.  She is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

